EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Adams on 9/7/2022.
The application has been amended as follows: 
IN THE CLAIMS:

	Please amend claims 7, 15, 18, and 20, as follows:

	7. (Once Amended) Apparatus for preparing and mixing beverages as set forth in claim 5 in which, said opposing planar surfaces on said elongated member each including at least two separate [list] lists of ingredients for preparing two different types of beverages in said vessel, and each list of ingredients being visibly differentiated from the other list of ingredients appearing on said planar surface so as to distinguish the list of ingredients of one beverage from the list of ingredients of the other beverage identified on said planar surface.

	15. (Twice Amended) A kit for mixing ingredients of a selected beverage in a vessel comprising, 
	a vessel having a closed lower end and an open upper end for containing a liquid beverage, 
	a measuring ruler having a length to extend between said closed lower end and said open upper end of said vessel, 
	said measuring ruler having an upper planar surface located at said vessel upper end,
	said measuring ruler identifying the ingredients of a selected beverage for mixing in said vessel, 
	said measuring ruler having spaced apart measuring lines identifying the ingredients for the beverage, [and]
	said measuring ruler having a pair of tabs extending inwardly from said upper end portion toward the body of said ruler to form a reduced clearance area between the end of each tab and the body of said ruler to receive in frictional engagement said vessel at said open upper end, and
	said measuring ruler being releasably attached to said vessel to display the ingredients identified on said measuring ruler to permit the ingredients to be added one after another to said vessel to a level opposite the measuring lines for each ingredient.

	18. (Once Amended)  A kit for mixing ingredients of a selected beverage as set forth in claim 15 in which includes, 
	said [mixing] measuring ruler having opposite sides, 
	one side of said [mixing] measuring ruler having a list of ingredients identified by said measuring lines for mixing a first beverage in said vessel, and 
	an opposite side of said [mixing] measuring ruler having a list of ingredients identified by said measuring lines for mixing a second beverage in said vessel.
	20. (Twice Amended) A kit for mixing ingredients of a preselected beverage as set forth in claim [18] 15 which includes, 
	said [mixing] measuring ruler having an upper end and a lower end, and 
	said [mixing] measuring ruler upper end [having a clip for] releasably engaging said vessel [open] upper end to vertically support said [mixing] measuring ruler on said vessel to position said [mixing] measuring ruler lower end [oppositely of] at said vessel lower end and position said [mixing] measuring ruler upper end [oppositely of] at said vessel upper end.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach nor render obvious the claimed combination of subject matter, particularly a slot formed on said inner surface of said wall of said vessel and extending vertically between said lower and upper end portions, said mixing guide detachably mounted in said slot to fix the position of the mixing guide on said vessel to extend between said lower end portion and said upper end portion.
The closest prior art, to Morley, teaches a slot 4 on the outer surface in which a mixing guide 5 is placed. The mixing guide is not detachably mounted to the vessel, nor would it be obvious to a person skilled in the art to make it so.
 With respect to claim 10, the prior art does not teach nor render obvious the claimed combination of subject matter, particularly a said pitcher handle includes a groove extending longitudinally on said pitcher, said mixing guide includes a ruler snapped into engagement into said groove to releasably mount said ruler on said pitcher handle.
With respect to claim 13, the prior art does not teach nor render obvious the claimed combination of subject matter, particularly said ruler upper end includes a pair of spaced apart tabs extending inwardly from said upper end toward the body of said ruler to form a reduced clearance area between each of said tabs and the body of said ruler to receive said wall of said vessel therebetween and frictionally engage said ruler upper end to said vessel.
With respect to claim 15, the prior art does not teach nor render obvious the claimed combination of subject matter, particularly said measuring ruler having a pair of tabs extending inwardly from said upper end portion toward the body of said ruler to form a reduced clearance area between the end of each tab and the body of said ruler to receive in frictional engagement said vessel at said open upper end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,076,927 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900


Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Patent Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/SC/				and 	/GAS/
		Sara Clarke				Gay Ann Spahn
Patent Reexam Specialist		Supervisory Patent Reexam Specialist
		Art Unit 3993			Art Unit 3993